Title: V. Thomas Jefferson to Isaac Pinto, 28 August 1790
From: Jefferson, Thomas
To: Pinto, Isaac



Sir
New York August 28th. 1790

I have made it very much my rule to preserve the arrangements which Mr. Jay had established in the office for foreign affairs. In your case indeed I was led on the representations I received through or from Mr. Remsen to raise the allowance for translating which had been given by Mr. Jay: in this I went as far as I thought an impartial judge ought to go, deciding between the public and an individual. No new cause occurring to produce any change of opinion, I doubt not you will yourself approve of my not going beyond what I believe to be right. I am Sir &c.
